1
                                                                                       JS-6
2

3

4

5

6

7                                     UNITED STATES DISTRICT COURT
8                                   CENTRAL DISTRICT OF CALIFORNIA
9                                             WESTERN DIVISION
10

11   LEON EUGENE MORRIS,                             )   No. CV 19-3418-CJC (PLA)
                                                     )
12                           Plaintiff,              )   ORDER DISMISSING CASE WITHOUT
                                                     )   PREJUDICE
13                    v.                             )
                                                     )
14   CAPTAIN ANDERSON, et al.,                       )
                                                     )
15                           Defendants.             )
                                                     )
16

17          On April 23, 2019, plaintiff filed a pro se civil rights action herein pursuant to 42 U.S.C. §
18   1983 (“Complaint”), along with a Request to Proceed Without Prepayment of Filing Fees
19   (“Request”). (ECF No. 2). On May 1, 2019, the Court denied plaintiff’s Request, as plaintiff is a
20   three-strike litigant under the Prison Litigation Reform Act of 1995 (“PLRA”). The Court ordered
21   plaintiff to pay the filing fee in full within 30 days of the date of that Order in order to avoid immediate
22   dismissal. (ECF No. 6). As of the date of this Order, plaintiff has failed to pay the fees, or otherwise
23   respond to the Court’s May 1, 2019, Order, and his time for doing so has expired. Accordingly, the
24   case is now dismissed without prejudice.
25

26   DATED: June 5, 2019                                       ___________________________________
                                                                  HONORABLE CORMAC J. CARNEY
27                                                                UNITED STATES DISTRICT JUDGE
28
